


Exhibit 10.1
SEPARATION AGREEMENT
This AGREEMENT (this “Agreement”) is made this September 14, 2012 (the
“Effective Date”), by and between Legg Mason, Inc. (including its successors and
assigns, the “Company”), and Mark R. Fetting (the “Executive”).
WHEREAS, the Executive and the Company mutually agree that the Executive's
employment with the Company shall be terminated on October 1, 2012 (the
“Separation Date”); and
WHEREAS, the Executive and the Company agree to the following payments, benefits
and other terms and conditions relating to the Executive's separation from
service.
NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Executive hereby agree as
follows:
1.Separation; Consulting Services.


(a)As of the Separation Date the Executive shall hereby be deemed to have
resigned from the positions of Chairman and Chief Executive Officer of the
Company and from any other positions he then may have with the Company and its
subsidiaries and affiliates, including without limitation all positions with
affiliated mutual funds and those positions set forth on Schedule 1 hereto, and
shall promptly execute any documentation to reflect such resignations upon the
Company's request to effectuate the same.


(b)During the period from the Separation Date through December 31, 2012 or such
earlier date determined by the Board of Directors of the Company (the “Board”)
in its sole discretion (the “Consulting Period”), the Executive shall make
himself available to and shall provide consulting services to the Chairman, the
Interim Chief Executive Officer and other employees of the Company designated by
the Interim Chief Executive Officer on an as-needed basis, commensurate with
Executive's status and experience as the former Chairman and Chief Executive
Officer of the Company, provided that those consulting services shall not exceed
20% of the average level of services performed by the Executive during the
thirty-six (36) month period preceding the Separation Date and shall only be
provided during normal business hours. During the Consulting Period the
Executive shall have access to support services and shall be reimbursed for
reasonable out of pocket expenses incurred in carrying out his consulting
services, in each case, as approved by the Interim Chief Executive Officer.


2.Compensation and Benefits through the Separation Date.


(a)Base Salary. The Executive shall be entitled to continue to receive his
current base annual salary of $500,000 through the Separation Date, which shall
be paid in installments in accordance with the Company's normal payroll
practices.


(b)Annual Bonus. The Executive shall not be entitled to earn an annual bonus in
respect to the current fiscal year.


(c)Welfare Benefit Plans. The Executive shall continue to be entitled to
participate in welfare benefit plans and programs made available generally to
senior executives of the Company through the Separation Date on a basis
consistent with other senior executives of the Company.





--------------------------------------------------------------------------------




3.Separation Benefits. Subject to the Executive's (x) compliance with this
Agreement including the restrictive covenants contained in Section 6 hereof, (y)
execution and delivery to the Company of an effective and irrevocable general
release and waiver of claims in the form attached hereto as Exhibit A (the
“Release”) within thirty (30) days following the Effective Date, and (z)
execution and delivery to the Company of an effective and irrevocable general
release and waiver of claims in the form attached hereto as Exhibit B (the
“Supplemental Release” and together with the “Release” the “Releases”) within
thirty (30) days following the end of the Consulting Period, the Company shall
provide the Executive with the following benefits:


(a)$2,000,000, which shall be deposited by the Company as soon as practicable in
a “rabbi trust” or similar escrow arrangement (the costs and expenses of which
shall be paid by the Company) for the benefit of Executive and shall be payable
in equal installments to the Executive in accordance with the Company's normal
payroll practices over the fifteen (15) month period beginning on October 31,
2012; provided that any unpaid portion of such $2,000,000 payment shall be
forfeited if (i) the Executive voluntarily ceases to provide the consulting
services described above for any reason or no reason prior to December 31, 2012
or (ii) on or prior to the first anniversary of the Separation Date the
Executive engages in a Restricted Activity.


(b)the 111,548 unvested restricted shares held by the Executive set forth on
Schedule 2 hereto (the “Restricted Shares”) shall not be forfeited on the
Separation Date and, instead, (i) subject to the Executive's satisfaction of the
conditions set forth in clauses (x), (y) and (z) of the first paragraph of this
Section 3 and (ii) for so long as the Executive does not engage in a Restricted
Activity, shall remain outstanding and shall vest in accordance with the
time-vesting schedule that would otherwise have been applicable to such
Restricted Shares had Executive continued to be employed by the Company;


(c)coverage or payment in monthly installments of an amount equal to the
applicable COBRA premium rate, if any, for the Executive, his spouse and his
eligible dependents during the eighteen (18) month period following the
Separation Date with respect to any welfare benefit plans for which the
Executive elects COBRA coverage; and


(d)outplacement services to be provided by the Company's designated provider,
the cost of which shall be billed to and fully paid by the Company in 2012;
provided, that, the cost shall not exceed $25,000.


For the avoidance of doubt, in the event that the Executive (i) does not satisfy
or ceases to satisfy the conditions set forth in clauses (x), (y) and (z) of the
first paragraph of this Section 3 or (ii) engages in a Restricted Activity, the
then unvested portion of the Restricted Shares shall be immediately forfeited
without consideration.


Notwithstanding anything to the contrary, in the event that the Executive (i)
does not satisfy or ceases to satisfy the conditions set forth in clauses (x),
(y) and (z) of the first paragraph of this Section 3, (ii) engages in a
Restricted Activity on or prior to the first anniversary of the Separation Date,
or (iii) voluntarily ceases to provide the consulting services described above
for any reason or no reason prior to December 31, 2012, the Executive shall not
be entitled to receive or continue to receive the payments set forth in Section
3(a) above.



2

--------------------------------------------------------------------------------




For purposes of this Agreement “Restricted Activity” means (i) the Executive is
employed by or otherwise represents, in any capacity other than as a
non-employee director, any financial services company that competes with the
Company or its subsidiaries (whether any particular financial services company
competes with the Company or its subsidiaries shall be determined by the
Compensation Committee of the Board, in its sole discretion) or (ii) the
Executive directly or indirectly soliciting, inducing or encouraging any of the
Company Group's actual clients or customers, during the period of his employment
to conduct business with any business in the same or similar businesses as the
Company Group, other than the Company Group.


4.Accrued Obligations. Upon the Executive's termination of employment the
Company shall provide the Executive with (a) all salary earned or accrued but
not yet paid through such termination date, payable in accordance with Section
2(a) hereof, (b) the Executive's balance under the Legg Mason & Co., LLC
Deferred Compensation/Phantom Stock Plan as of the Separation Date (which the
parties acknowledge was $31,511.05 as of September 10, 2012), payable in
accordance with the terms of such plan, (c) reimbursement for any and all
business expenses incurred prior to the termination date, payable in accordance
with and subject to the terms of the Company's reimbursement policy and (d) any
other benefits required to be provided to the Executive by applicable law.


5.Stock Options and Performance Shares. Notwithstanding anything to the contrary
herein or in any other agreement, all unvested stock options and performance
shares, including without limitation those unvested stock options and
performance shares set forth on Schedule 3, held by the Executive shall be
immediately forfeited without consideration as of the Separation Date. The
vested stock options held by the Executive set forth on Schedule 2 hereto shall
remain exercisable for a period of three (3) months following the Separation
Date or, if earlier, the expiration of such vested stock options. For the
avoidance of doubt, all options and other equity awards held by the Executive,
other than the options and restricted shares set forth on Schedule 2, shall be
immediately forfeited for no consideration as of the Separation Date.


6.Restrictive Covenants.


(a)General. In view of (i) the Company's having provided and continuing to
provide the Executive with access to and knowledge of the Company Group's
confidential, proprietary and trade secret information (“Proprietary
Information”) and (ii) the Company providing the payments and benefits described
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Executive covenants and agrees to the
covenants set forth in this Section 6. For purposes of this Agreement, “Company
Group” means the Company together with its subsidiaries and affiliates.


(b)Confidentiality. The Executive acknowledges that the continued success of the
Company Group depends upon the use and protection of Proprietary Information.
The Executive further acknowledges that the Proprietary Information obtained by
him during the course of his employment and during the Consulting Period
concerning the business or affairs of the Company Group is the property of the
Company Group. Therefore, the Executive agrees that he shall not at any time
during or after the course of his employment and the Consulting Period disclose
to any unauthorized person or use for his own account or for the account of any
third party any Proprietary Information, whether or not such information is
developed by him, without the Company's written consent, unless and to the
extent that the Proprietary Information (i) was known to the public at the time
it was disclosed to the Executive, (ii) becomes generally known to the public
other than as a result of the Executive's acts or omissions to act or (iii) is
required to be disclosed pursuant to any applicable law, regulation or legal
process (provided

3

--------------------------------------------------------------------------------




that the Executive provides the Company with prior notice of the required
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).


(c)Non-Solicitation. During the period from the Effective Date through the date
that is fifteen (15) months following the Separation Date, the Executive shall
not directly or indirectly solicit, induce or encourage any of the Company
Group's actual clients or customers, during the period of his employment to
reduce, terminate or otherwise alter any business relationship such client or
customer has or may have with the Company Group.


(d)Non-Raiding. During the period from the Effective Date through the date that
is fifteen (15) months following the Separation Date, the Executive shall not
directly or indirectly interfere with or disrupt the business of the Company
Group by raiding (or attempting to raid) any of the Company Group 's employees
or independent contractors. For purposes of this Section 6(d), raiding shall be
defined as (i) inducing or attempting to induce any employee or independent
contractor of the Company Group to breach any contractual arrangement such
employee may have with the Company Group, (ii) soliciting or inducing any
employee to end his or her employment relationship with the Company Group by any
other means or (iii) hiring any person who was an employee or independent
contractor of the Company Group until twelve (12) months after such person's
service relationship with the Company Group has been terminated; provided, that,
the hiring of any such person without any knowledge or involvement of the
Executive whatsoever shall not be a breach this Section 6(d).


(e)Non-Disparagement. The Executive hereby covenants and agrees that he shall
not at any time during or after the course of his employment and the Consulting
Period, directly or indirectly, orally, in writing or through any medium
including, but not limited to, the press or other media, computer networks or
bulletin boards, or any other form of communication, Disparage the Company Group
or its employees, directors or business relations; provided that it shall not be
a violation of this Section 6(e) for the Executive to rebut communications made
by members of the Board or current members of the Company's Executive Committee
which Disparage the Executive provided that such rebuttal is not defamatory. The
Company shall not at any time during or after the course of the Executive's
employment and the Consulting Period, make any public statement such as a press
release which Disparages the Executive and shall instruct the current members of
the Company's Executive Committee to not orally, in writing or through any
medium including, but not limited to, the press or other media, computer
networks or bulletin boards, or any other form of communication, Disparage the
Executive. For the avoidance of doubt, the Company shall have no liability under
this Section 6(e) arising from any statement made directly or indirectly by any
member of the Board. Nothing in this provision shall be construed to prohibit
either party from testifying truthfully in any legal or administrative
proceeding or investigation, but each party shall inform the other party as soon
as reasonably practicable before delivering any such testimony. “Disparage”
means to disparage, defame, or otherwise damage or assail the reputation,
integrity or professionalism of the subject of the communication.


(f)Return of Property. The Executive agrees that, as of the date of Executive's
termination of employment, the Executive shall return to the Company, in good
condition, all property of the Company Group, including without limitation,
keys; building access cards; computers and similar devices; cellular telephones;
the originals and all copies (in whatever format) of all management, training,
instructional, marketing, promotional, pricing, strategic, routing and selling
materials; financial information; vendor, owner, manager and product
information; customer lists; other customer information; and all other selling,
service and trade information and equipment; provided, that, if the Executive
has not returned all property of the Company Group in the Executive's possession
(other than

4

--------------------------------------------------------------------------------




with the Company's express written permission) because the Executive, in good
faith and after due inquiry, was not aware of the Executive's possession
thereof, then the Executive shall return such property to the Company Group
promptly upon discovery that the Executive has such property, and such initial
failure to return such property shall not be a violation of this Section 6.


(g)Acknowledgements. The Company and the Executive specifically reaffirm the
governing law provisions set forth in Section 10 hereof. Notwithstanding the
foregoing, the Executive consents and agrees that if the Executive violates any
of the provisions of this Section 6, the Company would sustain irreparable harm
and, therefore, the Company shall be entitled to obtain from any court of
competent jurisdiction, without posting any bond or other security, temporary,
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies in law or equity to which the Company may be entitled. Moreover, if
any provision or clause of this Agreement, or portion thereof, shall be held by
a court of competent jurisdiction to be illegal, void, unreasonable or
unenforceable, the remainder of such provisions shall not thereby be affected
and shall be given full force and effect, without regard to the invalid portion.
It is the intention of the parties that, if a court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void,
unreasonable or unenforceable because of the duration of such provision or the
area or matter covered thereby, such court shall modify the duration, area, or
matter of such provision and, in its modified form, such provision shall then be
enforceable and shall be enforced to the fullest extent of law. For the
avoidance of doubt, the Company acknowledges that its sole remedy for the
Executive engaging in a Restricted Activity shall be the Company's right to
cease the payments otherwise due to the Executive under Section 3(a) and the
forfeiture of the then unvested Restricted Shares.


7.Directors and Officers Insurance. Notwithstanding anything herein or in the
Releases to the contrary: (a) the Executive's right to indemnification or to be
held harmless pursuant to applicable corporate governance documents, director
and officer indemnification agreements and/or the laws of the State of Delaware
shall continue in accordance with the terms of such documents, agreements or
laws; and (b) the Executive's right to make claims or seek reimbursement
pursuant to the Company's directors' and officers' insurance policies, shall
survive the termination of the Executive's employment and such rights shall not
be released pursuant to the Releases. In the event of a change in control of the
Company, the Executive shall be eligible for indemnification protection and
coverage under a directors' and officers' liability insurance policy which is no
less favorable than the indemnification protection and the coverage applicable
to members of the Board immediately prior to the change in control.


8.Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.


9.Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.

5

--------------------------------------------------------------------------------




10.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Maryland, without reference to its
choice of law rules.


11.Withholding. The Company shall deduct or withhold, or require the Executive
to remit to the Company, the minimum statutory amount to satisfy federal, state
or local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.


12.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter herein and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties with respect to the subject matter herein. The
Executive acknowledges and agrees that he is not relying on any representations
or promises by any representative of the Company concerning the meaning of any
aspect of this Agreement or the Releases. This Agreement and the Releases may
not be altered or modified other than in a writing signed by the Executive and
an authorized representative of the Company.


13.Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:


If to the Executive:
 
At the most recent address in the Company's records.
 
 
 
If to the Company:
 
Legg Mason, Inc.
 
 
100 International Drive
 
 
Baltimore, MD 21202
 
 
Attention: Tom Merchant
 
 
Facsimile: (410) 454-4607
 
 
 
with a copy to:
 
Weil, Gotshal & Manges LLP
 
 
767 Fifth Avenue
 
 
New York, New York 10153
 
 
Attention: Frederick Green
 
 
Facsimile: (212) 310-8007



If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.


14.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, the Company and their respective
heirs, successors and assigns, except that the Executive may not assign his
rights or delegate his obligations hereunder without the prior written consent
of the Company.


15.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



6

--------------------------------------------------------------------------------




16.Section 409A.


(a)Compliance. The intent of the parties is that payments and benefits under
this Agreement are either exempt from or comply with Section 409A of the
Internal Revenue Code (“Section 409A”) and this Agreement shall be interpreted
to that end. The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on the Executive by Section 409A or
any damages for failing to comply with Section 409A.


(b)Six Month Delay for Specified Employees. If any payment, compensation or
other benefit provided to the Executive in connection with his employment
termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is a
“specified employee” as defined in Section 409A, no part of such payments shall
be paid before the day that is six (6) months plus one (1) day after the
Executive's date of termination or, if earlier, the Executive's death (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.


(c)Termination as a Separation from Service. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment until such termination is also a
“separation from service” within the meaning of Section 409A and for purposes of
any such provision of this Agreement, references to a “resignation,”
“termination,” “terminate,” “termination of employment” or like terms shall mean
separation from service.


(d)Payments for Reimbursements and In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which the Executive
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.


(e)Payments within Specified Number of Days. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment shall be within the sole discretion of the Company.


(f)Installments as Separate Payment. If under this Agreement, an amount is paid
in two (2) or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.



7

--------------------------------------------------------------------------------




17.Legal Fees. The Company will pay the Executive's reasonable legal fees and
expenses, incurred in connection with the preparation and negotiation of this
Agreement upon presentation of an itemized legal bill.


[SIGNATURE PAGE FOLLOWS]





8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


LEGG MASON, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas C. Merchant
Date:
September 14, 2012
 
Thomas C. Merchant
 
 
 
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark R. Fetting
Date:
September 14, 2012
 
Mark R. Fetting
 
 
 
 
 
 










[Signature Page to Fetting Separation Agreement]

--------------------------------------------------------------------------------




Exhibit A
RELEASE AGREEMENT
This RELEASE AGREEMENT (this “Agreement”) made this ________________, 2012 (the
“Effective Date”), between Legg Mason, Inc. (including its successors and
assigns, the “Company”), and Mark R. Fetting (“Executive”).
1.
Release.



a.    In consideration of the payments and benefits to be provided by the
Company pursuant to the Separation Agreement dated as of September 14, 2012 by
and between the Company and the Executive (the “Separation Agreement”),
Executive waives any claims he may have for employment by the Company and agrees
not to seek such employment or reemployment by the Company in the future. 
Further, in consideration of the payments and benefits to be provided by the
Company pursuant to the Separation Agreement, Executive, on behalf of himself
and his heirs, executors, devisees, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company and its
parents, subsidiaries or affiliates, together with each of their current and
former principals, officers, directors, shareholders, agents, representatives
and employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of action, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which Executive ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter or cause whatsoever arising
from the beginning of time to the time he signs this Agreement (the “General
Release”). This General Release of Claims shall apply to any Claim of any type,
including, without limitation, any and all Claims of any type that Executive may
have arising under the common law, under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Older Workers Benefit Protection Act,
the Americans With Disabilities Act of 1967, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, and the
Sarbanes-Oxley Act of 2002, the Maryland Fair Employment Practices Act, the
Baltimore County Human Relations Law, and Article IV of the Baltimore City Code,
each as amended, and any other federal, state or local statutes, regulations,
ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and Executive, and shall further apply, without limitation, to any
and all Claims in connection with, related to or arising out of Executive's
employment relationship, or the termination of his employment, with the Company.


b.    For the purpose of implementing a full and complete release, Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which Executive or his heirs, executors, devisees, successors and assigns
may have and which Executive does not now know or suspect to exist in his favor
against the Releasees, from the beginning of time until the time he signs this
Agreement, and this Agreement extinguishes those claims.


c.    In consideration of the promises of the Company set forth in the
Separation Agreement, Executive hereby releases and discharges the Releasees
from any and all Claims that Executive may have against the Releasees arising
under the Age Discrimination Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). Executive
acknowledges that he understands that the ADEA is a federal statute that







--------------------------------------------------------------------------------









2

--------------------------------------------------------------------------------




prohibits discrimination on the basis of age in employment, benefits and benefit
plans. Executive also understands that, by signing this Agreement, he is waiving
all Claims against any and all of the Releasees.


d.    This General Release shall not apply to any obligation of the Company
pursuant to the Separation Agreement, any rights Executive may have under equity
award agreements between Executive and the Company, any rights to
indemnification from the Company that Executive may have, any rights to
continuing directors' and officers' liability insurance to the same extent as
the Company covers its other officers and directors, any rights that Executive
may have to obtain contribution in the event of the entry of judgment against
Executive as a result of any act or failure to act for which both Executive and
the Company are jointly responsible or any benefit to which Executive is
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits, vested benefits under other benefit plans
of the Company or its affiliates or any other welfare benefits required to be
provided by statute.


2.
Consultation with Attorney; Voluntary Agreement. The Company advises Executive
to consult with an attorney of his choosing prior to signing this Agreement.
Executive understands and agrees that he has the right and has been given the
opportunity to review this Agreement and, specifically, the General Release in
Section 1 above, with an attorney. Executive also understands and agrees that he
is under no obligation to consent to the General Release set forth in Section 1
above. Executive acknowledges and agrees that the payments to be made to
Executive pursuant to the Separation Agreement are sufficient consideration to
require him to abide with his obligations under this Agreement, including but
not limited to the General Release set forth in Section 1. Executive represents
that he has read this Agreement, including the General Release set forth in
Section 1, and understands its terms and that he enters into this Agreement
freely, voluntarily, and without coercion.



3.
Effective Date; Revocation. Executive acknowledges and represents that he has
been given at least twenty-one (21) days during which to review and consider the
provisions of this Agreement and, specifically, the General Release set forth in
Section 1 above. Executive further acknowledges and represents that he has been
advised by the Company that he has the right to revoke this Agreement for a
period of seven (7) days after signing it. Executive acknowledges and agrees
that, if he wishes to revoke this Agreement, he must do so in a writing, signed
by him and received by the Company no later than 5:00 p.m. Eastern Time on the
seventh (7th) day of the revocation period. If no such revocation occurs, the
General Release and this Agreement shall become effective on the eighth (8th)
day following his execution of this Agreement.



4.Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.


5.Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.


6.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Maryland, without reference to its
choice of law rules.



3

--------------------------------------------------------------------------------




7.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



[SIGNATURE PAGE FOLLOWS]







4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


LEGG MASON, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
W. Allen Reed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
Mark R. Fetting
 
 
 
 
 
 








[Signature Fetting Release Agreement]

--------------------------------------------------------------------------------




Exhibit B
SUPPLEMENTAL RELEASE AGREEMENT
This SUPPLEMENTAL RELEASE AGREEMENT (this “Agreement”) made this
________________, 2012 (the “Effective Date”), between Legg Mason, Inc.
(including its successors and assigns, the “Company”), and Mark R. Fetting
(“Executive”).
RECITALS


WHEREAS, the Company and Executive previously entered into that certain
Separation Agreement dated as of September 14, 2012 (the “Separation
Agreement”), detailing the terms of Executive's separation from the Company;


WHEREAS, this Supplemental Release is referenced in the Separation Agreement,
and is attached to the Separation Agreement as “Exhibit B”; and


WHEREAS, pursuant to the Separation Agreement, Executive agreed to execute and
deliver to the Company, after December 31, 2012, or, in the event Executive's
service is terminated prior to December 31, 2012, after the effective date of
such early termination of Executive's service, this Supplemental Release
containing a general release of claims co-extensive and substantially similar
with the release set forth in the Release Agreement (which was attached as
Exhibit A to the Separation Agreement).


AGREEMENT
1.
Release.



a.    In consideration of the payments and benefits to be provided by the
Company pursuant to the Separation Agreement, Executive waives any claims he may
have for employment by the Company and agrees not to seek such employment or
reemployment by the Company in the future.  Further, in consideration of the
payments and benefits to be provided by the Company pursuant to the Separation
Agreement, Executive, on behalf of himself and his heirs, executors, devisees,
successors and assigns, knowingly and voluntarily releases, remises, and forever
discharges the Company and its parents, subsidiaries or affiliates, together
with each of their current and former principals, officers, directors,
shareholders, agents, representatives and employees, and each of their heirs,
executors, successors and assigns (collectively, the “Releasees”), from any and
all debts, demands, actions, causes of action, accounts, covenants, contracts,
agreements, claims, damages, omissions, promises, and any and all claims and
liabilities whatsoever, of every name and nature, known or unknown, suspected or
unsuspected, both in law and equity (“Claims”), which Executive ever had, now
has, or may hereafter claim to have against the Releasees by reason of any
matter or cause whatsoever arising from the beginning of time to the time he
signs this Agreement (the “General Release”). This General Release of Claims
shall apply to any Claim of any type, including, without limitation, any and all
Claims of any type that Executive may have arising under the common law, under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Older Workers Benefit Protection Act, the Americans With Disabilities Act of
1967, the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, and the Sarbanes-Oxley Act of 2002, the Maryland Fair
Employment Practices Act, the Baltimore County Human Relations Law, and Article
IV of the Baltimore City Code, each as amended, and any other federal, state or
local







--------------------------------------------------------------------------------






statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, written or oral, formal or informal, between
any of the Releasees and Executive, and shall further apply, without limitation,
to any and all Claims in connection with, related to or arising out of
Executive's employment relationship, or the termination of his employment, with
the Company.


b.    For the purpose of implementing a full and complete release, Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which Executive or his heirs, executors, devisees, successors and assigns
may have and which Executive does not now know or suspect to exist in his favor
against the Releasees, from the beginning of time until the time he signs this
Agreement, and this Agreement extinguishes those claims.


c.    In consideration of the promises of the Company set forth in the
Separation Agreement, Executive hereby releases and discharges the Releasees
from any and all Claims that Executive may have against the Releasees arising
under the Age Discrimination Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). Executive
acknowledges that he understands that the ADEA is a federal statute that
prohibits discrimination on the basis of age in employment, benefits and benefit
plans. Executive also understands that, by signing this Agreement, he is waiving
all Claims against any and all of the Releasees.


d.    This General Release shall not apply to any obligation of the Company
pursuant to the Separation Agreement, any rights Executive may have under equity
award agreements between Executive and the Company, any rights to
indemnification from the Company that Executive may have, any rights to
continuing directors' and officers' liability insurance to the same extent as
the Company covers its other officers and directors, any rights that Executive
may have to obtain contribution in the event of the entry of judgment against
Executive as a result of any act or failure to act for which both Executive and
the Company are jointly responsible or any benefit to which Executive is
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits, vested benefits under other benefit plans
of the Company or its affiliates or any other welfare benefits required to be
provided by statute.


2.Consultation with Attorney; Voluntary Agreement. The Company advises Executive
to consult with an attorney of his choosing prior to signing this Agreement.
Executive understands and agrees that he has the right and has been given the
opportunity to review this Agreement and, specifically, the General Release in
Section 1 above, with an attorney. Executive also understands and agrees that he
is under no obligation to consent to the General Release set forth in Section 1
above. Executive acknowledges and agrees that the payments to be made to
Executive pursuant to the Separation Agreement are sufficient consideration to
require him to abide with his obligations under this Agreement, including but
not limited to the General Release set forth in Section 1. Executive represents
that he has read this Agreement, including the General Release set forth in
Section 1, and understands its terms and that he enters into this Agreement
freely, voluntarily, and without coercion.


3.Effective Date; Revocation. Executive acknowledges and represents that he has
been given at least twenty-one (21) days during which to review and consider the
provisions of this Agreement and, specifically, the General Release set forth in
Section 1 above. Executive further acknowledges and represents that he has been
advised by the Company that he has the right to revoke this Agreement for a
period of seven (7) days after signing it. Executive acknowledges and agrees
that, if he wishes to revoke this Agreement, he must do so in a writing, signed
by him and received by the Company no later than 5:00 p.m. Eastern Time on the
seventh (7th) day of the revocation period. If no such revocation occurs, the
General Release and this Agreement shall become effective on the eighth (8th)
day following his execution of this Agreement.

2

--------------------------------------------------------------------------------




4.Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.


5.Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.


6.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Maryland, without reference to its
choice of law rules.


7.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


[SIGNATURE PAGE FOLLOWS]







3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.


LEGG MASON, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
Thomas C. Merchant
 
 
 
Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
 
Date:
 
 
Mark R. Fetting
 
 
 
 
 
 








[Signature Fetting Supplemental Release Agreement]

--------------------------------------------------------------------------------




Schedule 1
POSITONS HELD BY THE EXECUTIVE


1.
Legg Mason, Inc. - Chairman, Chief Executive Officer and President

2.
Legg Mason, Inc. Political Action Committee - Permanent Member

3.
Legg Mason Charitable Foundation, Inc. - Member




--------------------------------------------------------------------------------




Schedule 2
VESTED OPTIONS AND RESTRICTED SHARES ELIGIBLE TO VEST


Vested Options:
Number of Vested Options
Grant Date
Exercise Price
15,000
7/20/2004
$52.07
10,000
6/9/2005
$85.78
45,000
10/17/2005
$104.00
15,000
11/29/2005
$122.91
40,000
11/29/2006
$95.66
45,000
7/18/2007
$100.77
48,000
7/21/2008
$33.97
135,000
7/27/2009
$27.45
17,313
5/17/2010
$33.25
9,139
5/16/2011
$33.99



Restricted Shares Eligible to Vest:
Number of Unvested Restricted Shares
Grant Date
5,242
5/18/2009
28,196
5/17/2010
30,892
5/16/2011
47,218
5/16/2012




--------------------------------------------------------------------------------




Schedule 3
UNVESTED STOCK OPTIONS AND PERFORMANCE SHARES


Unvested Options:
Number of Unvested Options
Grant Date
Exercise Price
12,000
7/21/2008
$33.97
90,000
7/27/2009
$27.45
25,970
5/17/2010
$33.25
36,558
5/16/2011
$33.99
50,686
5/16/2012
$23.72



Unvested Performance Shares:
Number of Unvested Performance Shares
Grant Date
100,000
1/28/2008




